                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


    JOHNNY D. ORUM,

          Plaintiff,

    v.                                                                       Case No. 2:16-CV-109

    MICHIGAN DEPARTMENT OF                                                   HON. GORDON J. QUIST
    CORRECTIONS, et al.,

          Defendants.
    ___________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         On April 8, 2019, Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R & R) recommending that the Court deny Plaintiff’s motion for a preliminary

injunction. The Court has reviewed the R & R. The R & R was sent to Plaintiff on April 8, 2019.

No objections have been filed pursuant to 28 U.S.C. § 636(b). 1 Therefore, the Court will adopt

the R & R.

         THEREFORE, IT IS HEREBY ORDERED that the April 8, 2019, Report and

Recommendation (ECF No. 173) is approved and adopted as the Opinion of the Court.

         IT IS FURTHER ORDERED that Plaintiff’s motion for a preliminary injunction (ECF

No. 159) is DENIED for the reasons set forth in the R & R.



Dated: May 10, 2019                                                 /s/ Gordon J. Quist
                                                                   GORDON J. QUIST
                                                             UNITED STATES DISTRICT JUDGE


1
 Additionally, the Court notes that Plaintiff sought a preliminary injunction directing Defendants to provide him
Kosher meat for Passover meals between April 19 and 28, 2019. Thus, in any event, Plaintiff’s motion would be
moot.
